IN THE SUPREME COURT OF THE STATE OF NEVADA


                CLARK COUNTY DEPARTMENT OF                           No. 68921
                FAMILY SERVICES,
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                                                                          FILED
                IN AND FOR THE COUNTY OF                                  JUN 2 4 2016
                CLARK; AND THE HONORABLE
                                                                         TRACE K. LINDEMAN
                GERALD W. HARDCASTLE,                                 CLERK OF SUPREME COURT

                Respondents,                                         DY
                                                                           DEPUTY CLER
                   and
                JENAE D.,
                Real Party in Interest.

                                     ORDER DENYING PETITION

                           This is an original petition for a writ of mandamus or
                prohibition from a nunc pro tunc out-of-home placement order directing
                Clark County Department of Family Services to pay housing costs on
                behalf of a parent whose children are in the custody of the Department of
                Family Services. Eighth Judicial District Court, Clark County; Gerald W.
                Hardcastle, Senior Judge.
                           Real party in interest Jenae D. is the mother of the subject
                minor children. On February 1, 2015, Jenae was arrested on child neglect
                charges, and the minor children were placed into protective custody and
                taken to Child Haven. After the children were taken into protective
                custody, the district court conducted a protective custody hearing and
                made factual findings of inadequate supervision and cause to remove the
                minor children from their home with Jenae. Concurrently, the Clark
                County district attorney's criminal division filed a criminal complaint


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                   go-1471g
                    against Jenae, alleging attempted child abuse, neglect, or endangerment—
                    a Class C felony.
                                 On March 17, 2015, Jenae pleaded guilty to felony criminal
                    charges and received four years of formal probation in exchange for her
                    plea. As a result of the plea and conviction, Jenae lost her Section 8
                    housing.
                                 At the disposition hearing, the district court expressed concern
                    that the criminal and child welfare divisions of the district attorney's office
                    had not communicated or consulted with each other regarding Jenae's
                    criminal prosecution. This lack of communication resulted in Jenae losing
                    the benefit of Section 8 housing. Without Section 8 housing, she could not
                    meet the standard case plan condition to provide "[s]table [Mousing" and
                    her ability to reunify with her children was adversely affected. Therefore,
                    the district court found that the lack of communication imposed a burden
                    on Jenae and that the entity responsible for Jenae's inability to obtain
                    housing should be responsible for paying for her housing.
                                 The Clark County Department of Family Services (DFS) now
                    petitions this court.
                    DFS has an adequate remedy that it failed to pursue
                                 When considering a writ petition, this court reviews legal
                    questions de novo and "gives deference to the district court's findings of
                    fact." Williams v. Eighth Judicial Dist. Court, 127 Nev. 518, 525, 262 P.3d
360, 365 (2011). This court has original jurisdiction to grant extraordinary
                    writ relief. Mountain View Hosp., Inc. v. Eighth Judicial Dist. Court, 128
Nev. 180, 184, 273 P.3d 861, 864 (2012). "[B]oth writs of prohibition and
                    writs of mandamus are extraordinary remedies."             Cote H. v. Eighth
                    Judicial Dist, Court, 124 Nev. 36, 39, 175 P.3d 906, 908 (2008). Writ relief
                    is generally available only "where there is not a plain, speedy and
SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    44Z¢
                adequate remedy in the ordinary course of law." NRS 34.170; NRS 34.330;
                see also Halverson v. Miller, 124 Nev. 484, 487, 186 P.3d 893, 896 (2008).
                            Here, DFS failed to file a motion to revoke or modify the
                district court order pursuant to NRS 432B.570(1). When a motion to
                modify or revoke an order is made, "Mlle [district] court shall hold a
                hearing on the motion and may dismiss the motion or revoke or modify
                any order as it determines is in the best interest of the child." NRS
                432B.570(2). This court has stated that a motion pursuant to NRS
                432B.570(1) is an adequate remedy at law. Manuela H. v. Eighth Judicial
                Dist. Court, 132 Nev., Adv. Op. 1, 365 P.3d 497, 500 (2016). Thus, we hold
                that DFS had an adequate remedy at law that it failed to pursue.
                Therefore, we
                            ORDER the petition DENIED.




                                                                , C:J.
                                        Parraguirre




                                                           Saitta


                                                                                      J.
                Gibbons




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                cc:   Chief Judge, The Eighth Judicial District Court
                      Hon. Gerald W. Hardcastle, Senior Judge
                      Attorney General/Carson City
                      Clark County District Attorney/Juvenile Division
                      Valarie I. Fujii & Associates
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                    4
(0) 1947A ero